Citation Nr: 1619349	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  14-09 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for a psychiatric disability characterized as depression or dysthymia ("psychiatric disability").

2.  Entitlement to an evaluation in excess of 10 percent for status post left patellar lateral release and medial reefing with distal patellar realignment ("left knee disability") prior to June 13, 2014, and from September 1, 2014.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to December 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Regarding the claim for an increased evaluation for a left knee disability, in an August 2014 rating decision, the RO awarded a temporary total rating for that disability from June 13, 2014, through August 31, 2014, with a return to a 10 percent evaluation on September 1, 2014.  As that award occurs during the time period under consideration and the Veteran may not receive an evaluation more than the assigned 100 percent for that time period, the issue has been recharacterized as listed on the title page of this decision.

In September 2015, the Board remanded the issues of entitlement to increased evaluations for a psychiatric disability and a left knee disability for further evidentiary development.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Board finds that the evidence, including the May 2011 evaluations conducted by two private clinicians, reasonably raises a claim for TDIU pursuant to the holding in Rice and has added that issue to the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to adjudication of the issues on appeal.

Regarding the claim for an increased rating for a left knee disability, the Veteran underwent a left knee arthroscopy in June 2014 at a private orthopedic facility.  Although a copy of the operative report associated with that procedure is of record, VA treatment records state that the Veteran was initially evaluated by the surgeon who performed the procedure in May 2014 and note that the medical records associated with that appointment are available for review through "Vista Imaging."  As those private records are not otherwise associated with the claims file, as they are relevant to the left knee claim on appeal, and as the Board does not have access to the "Vista Imaging" viewing tool, they must be associated with the claims file on remand.

Turning to the claim for an increased rating for a psychiatric disability, the Board previously remanded that issue to obtain an additional VA examination.  The requested examination was provided in November 2015.  Initially, the Board notes that the psychologist who conducted the November 2015 examination did not discuss the May 2011 findings of a private clinician, as explicitly requested in the Board's September 2015 remand.  However, the overall findings in the November 2015 examination report are also somewhat unclear.  For example, when asked to identify the symptoms that applied to the Veteran's psychiatric diagnoses in Part 3 of the examination report, the examiner did not identify suicidal ideation, memory loss, impaired impulse control, or panic attacks of any frequency.  However, when subsequently asked to identify any other symptoms attributable to the Veteran's mental disorder in Part 4 of the report, she discussed symptoms that included passive suicidal ideation, forgetfulness, panic attacks that occurred less frequently than once a week, and irritability, characterizing those symptoms as either mild or subclinical.  A likely history of acting out and conflictual interpersonal relationships were also noted in Part 6 of the report and were stated to be consistent with the Veteran's presentation during evaluation.  The Board notes that problems with impulse control and suicidal ideation were specifically discussed by the May 2011 private clinician who evaluated the Veteran's psychiatric disability.  In short, as the November 2015 examiner did not discuss the May 2011 findings of the private clinician and as it is unclear, from her discussion of similar symptoms in Parts 4 and 6 of her own report, whether she found that those symptoms did not rise to a level of severity that warranted acknowledgement in the Part 3 symptoms list, an addendum is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Turning to the TDIU claim, private clinicians asserted in May 2011 that the Veteran was unable to work due at least in part to his psychiatric and left knee disabilities.  Thus, in light of the Court's holding in Rice, the Board finds that the issue of unemployability has been raised such that the Veteran should be provided appropriate notice and an Application for Increased Compensation based on Unemployability (VA Form 21-8940).

Updated VA treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice that advises him about the information and evidence needed to substantiate a claim for a TDIU.  In addition, ask him to fully complete an Application for Increased Compensation based on Unemployability (VA Form 21-8940).

2.  With any necessary assistance from the Veteran, obtain and associate with the claims file the May 15, 2014, private orthopedic evaluation referenced in a May 20, 2014, VA treatment record and stated to be accessible in the Vista Imaging Non-VA Care section [see VBMS document labeled 10/06/2015 CAPRI, Orlando VAMC], as well as any follow-up records from that provider.

3.  Associate updated VA treatment records dating since December 2015 with the claims file.
4.  Then, return the claims file to the psychologist who performed the November 2015 VA examination, if available.  If the original examiner is not available, forward the claims file to an appropriate clinician for review.  If a new examination is deemed necessary, one should be scheduled.

Following review of the claims file, the examiner should clarify the findings in Parts 3, 4, and 6 of the November 2015 VA examination report.  Specifically, the examiner should indicate whether the symptoms described in Parts 4 and 6 warrant additional notations of symptoms in Part 3 and, if not, why that is so.  In doing so, the examiner must also discuss the significance of the May 2011 findings of the private clinicians, Drs. P.J.Y. and W.J.A., who discussed the Veteran's psychiatric disability, as requested in the prior remand.

5.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated, including his entitlement to a TDIU.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

